Activant Solutions Inc.
Deferred Compensation Plan
Amended and Restated
Effective: January 1, 2008

 



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan
Amended and Restated: January 1, 2008
Activant Solutions Inc.
Deferred Compensation Plan
WITNESSETH:
     WHEREAS, Triad Systems Corporation (“Triad”) established, effective
April 1, 1994, the Triad Systems Corporation Deferred Compensation Plan (the
“Plan”), an unfunded nonqualified deferred compensation plan for a select group
of management or highly compensated employees; and
     WHEREAS, the Plan was amended and restated in its entirety, effective
October 1, 1996; and
     WHEREAS, Triad was merged with and into Cooperative Computing, Inc., dba
CCI/Triad (the “Company”) during 1997, and, by virtue of the corporate merger,
the Company succeeded as sponsor of the Plan and renamed the Plan as the
CCI/Triad Deferred Compensation Plan: and
     WHEREAS, effective October 8, 2003, the name of the Company was changed to
Activant Solutions Inc.; and
     WHEREAS, the Plan is subject to section 409A of the Internal Revenue Code
(“section 409A”); and
     WHEREAS, the Company wishes to amend the Plan to comply with section 409A,
to rename the Plan to reflect the change in the Company’s name, to amend the
Plan in certain other respects, and to restate the Plan in its entirety;
     NOW, THEREFORE, the Plan is hereby renamed the Activant Solutions Inc.
Deferred Compensation Plan, effective as of October 8, 2003, and is hereby
amended and restated in its entirety as set forth in this document with no
interruption in time, effective as of January 1, 2008, except as otherwise
stated herein and except that provisions of the Plan required to have an earlier
effective date by applicable statute and/or regulation will be effective as of
such earlier date:

-i-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Table of Contents Amended
and Restated: January 1, 2008    

Table of Contents

                              Page  
 
                Article I Definitions and Construction        
 
                1.1   Definitions     1  
 
               
 
  (1)   Account(s)     1  
 
  (2)   Base Salary     1  
 
  (3)   Board     1  
 
  (4)   Bonus     1  
 
  (5)   Cause     1  
 
  (6)   Code     1  
 
  (7)   Committee     1  
 
  (8)   Company     1  
 
  (9)   Compensation     2  
 
  (10)   Compensation Committee     2  
 
  (11)   Compensation Deferral Account     2  
 
  (12)   Compensation Deferrals     2  
 
  (13)   Deferred Payment Date     2  
 
  (14)   Disability Leave     2  
 
  (15)   Election Date     2  
 
  (16)   Eligible Employee     2  
 
  (17)   Employer     2  
 
  (18)   Employer Credits     2  
 
  (19)   Employer Credits Account     2  
 
  (20)   ERISA     2  
 
  (21)   Participant     2  
 
  (22)   Participating Company     2  
 
  (23)   Performance Based Compensation     2  
 
  (24)   Plan     3  
 
  (25)   Plan Year     3  
 
  (26)   Related Company     3  
 
  (27)   Restatement Effective Date     3  
 
  (28)   Termination of Employment     3  
 
  (29)   Unforeseeable Financial Emergency     3  
 
  (30)   Valuation Date     4  
 
  (31)   Vested Interest     4  
 
                1.2   Number     4   1.3   Headings     4   1.4   Top Hat Plan  
  4   1.5   Severability     4   1.6   Governing Law     4  
 
                Article II Participation        
 
                2.1   Eligibility to Participate in the Plan     5   2.2  
Commencement of Participation     5   2.3   Termination of Participation     5  
2.4   Resumption of Participation     5  

-ii-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Table of Contents Amended
and Restated: January 1, 2008    

                              Page  
 
                Article III Deferrals and Credits        
 
                3.1   Compensation Deferrals     6   3.2   Employer Credits    
7  
 
                Article IV Establishment and Maintenance of Accounts        
 
                4.1   Establishment of Plan Year Accounts     8   4.2  
Selection of Deferred Payment Date for Each Plan Year’s Accounts     8   4.3  
Selection of Form of Benefit Payment for Each Plan Year’s Accounts     8   4.4  
Debiting and Crediting of Accounts     9   4.5   Statement of Accounts     10  
 
                Article V Vesting of Accounts        
 
                5.1   Vesting of Base Salary Deferral Accounts and Bonus
Deferral Accounts     11   5.2   Vesting of Employer Credits Accounts     11  
5.3   Forfeitures     11  
 
                Article VI Investment of Accounts        
 
                6.1   Investment Funds     12   6.2   Deemed Investment of
Accounts     12   6.3   Allocation of Earnings/Losses     12  
 
                Article VII Payment of Plan Benefits        
 
                7.1   Plan Benefit     13   7.2   Events Triggering Payment of
Benefit     13   7.3   Time and Form of Payment of Benefit     13   7.4   Payee
of Benefits     13   7.5   Designation of Beneficiaries     13   7.6   Unclaimed
Benefits     14   7.7   Minors or Incapacitated Persons     14  
 
                Article VIII Withdrawals and Loans        
 
                8.1   Early Withdrawals     15   8.2   No Loans     15  
 
                Article IX Administration of Plan        
 
                9.1   The Committee     16   9.2   Committee Powers and Duties  
  16   9.3   Claims Review     17   9.4   Payment of Expenses     18   9.5  
Indemnity     19  

-iii-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Table of Contents Amended
and Restated: January 1, 2008    

                              Page  
 
                Article X Amendment and Termination of Plan        
 
                10.1   Right to Amend Plan     20   10.2   Right to Terminate
Plan     20   10.3   Effect of Amendment or Termination     20  
 
                Article XI Participating Companies        
 
                11.1   Designation of Participating Companies     21   11.2  
Termination of Participating Company’s Participation     21  
 
                Article XII Miscellaneous        
 
                12.1   Not Contract of Employment     22   12.2   Assignment
Forbidden     22   12.3   Withholding/Deductions     22   12.4   Unfunded Nature
of Plan/Rabbi Trust     22   12.5   Correction of Errors     23   12.6  
Compliance with Section 409A of the Code     23  

-iv-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Definitions and
Construction Amended and Restated: January 1, 2008    

I.
Definitions and Construction
     1.1 Definitions. Where the following capitalized words and phrases appear
in the Plan, each has the respective meaning set forth below, unless the context
clearly indicates to the contrary.

(1)   Account(s): A Participant’s Compensation Deferral Account(s) and/or
Employer Credits Account(s).   (2)   Base Salary: The base salary rate
(exclusive of any and all bonuses, incentive pay, supplemental pay, and other
special payments) payable by the Employer in cash to or for the benefit of a
Participant for services actually rendered or labor performed for the Employer
by such Participant after deducting the maximum amount of elective deferrals
that may be contributed by such Participant to any Employer-sponsored qualified
401(k) plan for the calendar year coincident with the Plan Year under section
402(g) of the Code (deducted from such Participant’s base salary rate each pay
period during such Plan Year until such maximum for such year has been deducted
and irrespective of whether such Participant elected to defer such amount to
such Employer-sponsored qualified 401(k) plan).   (3)   Board: The Board of
Directors of the Company.   (4)   Bonus: The bonus or bonuses, if any, payable
in cash to or for the benefit of a Participant under any Employer bonus or
incentive plan for services actually rendered or labor performed for the
Employer by such Participant after deducting the maximum amount of elective
deferrals that may be contributed by such Participant to any Employer-sponsored
qualified 401(k) plan for the calendar year coincident with the Plan Year under
section 402(g) of the Code (irrespective of whether such Participant elected to
defer such amount to such Employer-sponsored qualified 401(k) plan) to the
extent such amounts have not been deducted in calculating Base Salary at the
time any such Bonus is payable; provided, however, that no bonus will be a
“Bonus” for purposes of the Plan for any Plan Year except to the extent such
bonus either (i) qualifies as Performance Based Compensation or (ii) is payable
solely for services rendered during such Plan Year.   (5)   Cause: A
determination by the Committee that a Participant has (i) engaged in gross
negligence or willful misconduct in the performance of his or her duties with
respect to the Employer; (ii) been convicted of any felony or a misdemeanor
involving moral turpitude; (iii) willfully refused without proper legal reason
to perform his or her duties and responsibilities to the Employer faithfully and
to the best of his or her abilities; (iv) breached any material provision of a
written employment agreement with the Employer or corporate policy established
by the Employer: or (v) willfully engaged in conduct that he or she knows or
should know is materially injurious to the Employer or any Related Company.  
(6)   Code: The Internal Revenue Code of 1986, as amended.   (7)   Committee:
The administrative committee appointed by the Board or the Compensation
Committee to administer the Plan in accordance with Article IX; provided,
however, in the event that no Committee has been appointed by the Board or the
Compensation Committee or there are no remaining members of the Committee, the
Compensation Committee (or its delegate) will be the “Committee.”   (8)  
Company: Activant Solutions Inc.

-1-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Definitions and
Construction Amended and Restated: January 1, 2008    



(9)   Compensation: Base Salary and/or Bonus.   (10)   Compensation Committee:
The Compensation Committee of the Board.   (11)   Compensation Deferral Account:
A hypothetical account established for each Participant each Plan Year to which
are credited (i) such Participant’s Compensation Deferrals for such Plan Year
and (ii) such Account’s allocation of earnings and losses as provided in
Section 6.3 for each Valuation Date.   (12)   Compensation Deferral(s): Base
Salary and/or Bonus deferred in accordance with Section 3.1.   (13)   Deferred
Payment Date: With respect to each Account of a Participant, the date selected
by (or deemed to have been selected by) such Participant in accordance with
Section 4.2 for payment (or commencement of payment, as applicable) of such
Account.   (14)   Disability Leave: A leave of absence from service with the
Employer and its Related Companies due to any medically determinable physical or
mental impairment that can be expected either (i) to result in death or (ii) to
last for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his or her
employment position or any substantially similar employment position.   (15)  
Election Date: Each December 31 immediately preceding the Plan Year for which
Compensation Deferrals are elected.   (16)   Eligible Employee: Each employee of
the Employer who is one of a select group of management or highly compensated
employees.   (17)   Employer: The Company and each Participating Company.   (18)
  Employer Credits: Amounts, if any, credited to a Participant pursuant to
Section 3.2.   (19)   Employer Credits Account: A hypothetical account
established for each Participant each Plan Year to which are credited (i) such
Participant’s Employer Credits for such Plan Year and (ii) such Account’s
allocation of earnings and losses as provided in Section 6.3 for each Valuation
Date.   (20)   ERISA: The Employee Retirement Income Security Act of 1974, as
amended.   (21)   Participant: Each Eligible Employee who is eligible to
participate in the Plan pursuant to Section 2.1 and has become (or again become)
a Participant pursuant to Section 2.2 and whose participation has not terminated
pursuant to Subsection 2.3.1; provided, however, that a former Participant may
be treated as a “Participant” for certain purposes as provided in Subsection
2.3.2.   (22)   Participating Company: Each eligible organization participating
in the Plan in accordance with the provisions of Article XI.   (23)  
Performance Based Compensation: Compensation the amount of which, or entitlement
to which, (i) is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, (ii) is not payable regardless of
performance, and (iii) has not become readily ascertainable (within the meaning
of Treas. Reg. § 1.409A-2(a)(8)); provided, however, that compensation will not
be

-2-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Definitions and
Construction Amended and Restated: January 1, 2008    

    Performance Based Compensation for purposes of the Plan to the extent it is
not “performance based compensation” within the meaning of Treas. Reg. §
1.409A-1(e).   (24)   Plan: This Activant Solutions Inc. Deferred Compensation
Plan, as amended from time to time.   (25)   Plan Year: The 12-consecutive-month
period commencing January 1 of each year.   (26)   Related Company: Each trade
or business (whether or not incorporated) that, together with the Company, would
be deemed to be a “single employer” within the meaning of section 414(b) or
(c) of the Code but determined by substituting a “more than 50%” rather than an
“80%” ownership test.   (27)   Restatement Effective Date: January 1, 2008.  
(28)   Termination of Employment: With respect to a Participant, either:

  (i)   A date after which the facts and circumstances indicate, for any reason,
either (a) that the Employer or an employing Related Company (as applicable) and
such Participant reasonably anticipate that no further services will be
performed by such Participant or (b) that the level of bona fide services the
Participant will perform after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by the Participant (whether as an
employee or as an independent contractor) over the immediately preceding
36-month period (or the full period of the performance of services to the
Employer and its Related Companies if such Participant has been providing
services to the Employer and its Related Companies for less than 36 months); or
    (ii)   The date such Participant’s bona fide leave of absence (paid or
unpaid) exceeds six months (29 months if such leave is a Disability Leave),
unless on such date such Participant has a right by contract or applicable law
to return to active employment with the Employer or a Related Company; provided
that, for purposes of this Paragraph (ii), a leave of absence is a “bona fide
leave of absence” only if there is a reasonable expectation that the Participant
will return to perform services for the Employer or a Related Company.

    The preceding provisions of this Section 1.1(28) notwithstanding, no event
will be a “Termination of Employment” for purposes of the Plan unless such event
constitutes a “separation from service with the employer” within the meaning of
Treas. Reg. § 1.409A-1(h).   (29)   Unforeseeable Financial Emergency: Based on
all the facts and circumstances, the existence of a severe financial hardship to
the Participant resulting from an illness or accident of the Participant or the
Participant’s spouse, beneficiary, or dependent (as defined in section 152 of
the Code without regard to sections 152(b)(1), (b)(2), and (d)(1)(B)); a loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant (such as, the imminent foreclosure of or
eviction from the Participant’s primary residence, the need to pay for medical
expenses, including nonrefundable deductibles, and costs of prescription drug
medications, funeral expenses of the Participant’s spouse, beneficiary, or
dependent (as defined in section 152 of the Code without regard to sections
152(b)(1), (b)(2), and (d)(1)(B))), but only to the extent

-3-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Definitions and
Construction Amended and Restated: January 1, 2008    

    such emergency cannot be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause a severe financial
hardship), or by cessation of Compensation Deferrals under the Plan.   (30)  
Valuation Date: Each day of the Plan Year on which the New York Stock Exchange
is open for business.   (31)   Vested Interest: The percentage of a
Participant’s Accounts in which, pursuant to Article V, such Participant is
vested, subject, to Sections 5.3 and 7.6.

     1.2 Number. Wherever appropriate herein, words used in the singular will be
considered to include the plural, and words used in the plural will be
considered to include the singular.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text will control. All references to Articles,
Sections, Subsections, and Paragraphs are to this document unless otherwise
stated.
     1.4 Top Hat Plan. The Plan is intended to constitute an unfunded, unsecured
plan of deferred compensation for a select group of management or highly
compensated employees of the Employer within the meaning of ERISA, and all
provisions of the Plan are to be construed in accordance with such intent.
     1.5 Severability. If any provision of the Plan is held to be illegal or
invalid for any reason, said illegality or invalidity will not affect the
remaining provisions hereof; instead, each provision will be fully severable,
and the Plan will be construed and enforced as if said illegal or invalid
provision had never been included herein.
     1.6 Governing Law. All provisions of the Plan will be construed in
accordance with the laws of the state of Texas (without regard to any conflicts
of laws principles that refer to the laws or jurisdiction of any other state)
except to the extent preempted by federal law.

-4-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Participation Amended and
Restated: January 1, 2008    

II.
Participation
     2.1 Eligibility to Participate in the Plan. Each individual who is both
(1) an Eligible Employee and (2) employed in an employment position designated
by the Company as a Plan-eligible employment position is eligible to become a
Participant in the Plan. The Committee will notify each individual who is newly
eligible to become a Participant promptly after such individual first becomes
(or again becomes after a termination of participation) eligible.
     2.2 Commencement of Participation. Each Eligible Employee who becomes
eligible to participate in the Plan pursuant to Section 2.1 may become a
“Participant” by executing and filing with the Committee a Compensation Deferral
election in the manner and within the time period provided in Section 3.1. The
preceding notwithstanding, each Participant who is a Participant in the Plan on
the day prior to the Restatement Effective Date will, subject to Section 2.3,
remain a Participant on the Restatement Effective Date. Once an Eligible
Employee commences participation in the Plan, he or she will remain a
Participant until his or her participation terminates in accordance with Section
2.3.
     2.3 Termination of Participation.
          2.3.1 Each Eligible Employee who has become, or is entitled to become,
a Participant in the Plan will cease to be, or be entitled to be, a Participant
effective as of the earliest to occur of (1) the date of termination of the
Plan, (2) the date such individual is no longer an Eligible Employee, (3) the
date such Eligible Employee is no longer employed in a Plan-eligible employment
position, or (4) any earlier date designated by the Board or the Compensation
Committee and communicated to the affected individual prior to the effective
date of such action.
          2.3.2 Each former Participant who continues to have a positive balance
in any of his or her Accounts under the Plan after his or her participation
ceases in accordance with Subsection 2.3.1 will be treated as a “Participant”
for purposes of the Plan until all of his or her Accounts have been distributed
under the terms of the Plan, except that such Participant will not be eligible
to elect Compensation Deferrals or to receive an allocation of Employer Credits
unless and until such former Participant resumes participation in the Plan in
accordance with Section 2.4.
     2.4 Resumption of Participation. Each former Participant whose
participation (or right to participate) has terminated in accordance with
Subsection 2.3.1 will not be entitled to commence or resume participation in the
Plan (except as provided for former Participants with any undistributed positive
Account balance in Subsection 2.3.2) unless and until such former Participant
again becomes and Eligible Employee who is eligible to become a Participant in
accordance with Section 2.1 and commences participation in accordance with
Section 2.2.

-5-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Deferrals and Credits
Amended and Restated: January 1, 2008    

III.
Deferrals and Credits
     3.1 Compensation Deferrals.
          3.1.1 Each Plan Year each Participant may elect to defer, as
“Compensation Deferrals” for such Plan Year, receipt of his or her Compensation
for such Plan Year as follows:
          (1) Any integral percentage (from 0% to 100%) of such Participant’s
Base Salary payable for such Plan Year;
          (2) Any integral percentage (from 0% to 100%) of such Participant’s
Bonus payable solely for services performed during such Plan Year; and/or
          (3) Any integral percentage (from 0% to 100%) of such Participant’s
Bonus that is Performance Based Compensation (and is not included in Paragraph
(2) above) and that is payable for a fiscal year or other performance period of
at least 12 months that ends on or after June 30 of such Plan Year; provided,
however, that a Participant may not elect to defer Bonus under this Paragraph
(3) if (i) such Participant has not been employed by the Employer or a Related
Company from the date that the performance criteria were established for such
Bonus through the date of such Compensation Deferral election or (ii) at the
time of such Bonus Compensation Deferral election, the amount of such Bonus has
become “readily ascertainable” (within the meaning of Treas. Reg. §
1.409A-1(e)).
The preceding sentence notwithstanding, the Committee in its discretion may
apply a minimum and/or a maximum percentage for Base Salary and/or Bonus
Compensation Deferrals for any Plan Year, which will be communicated to the
Participants prior to the beginning of the period for making Compensation
Deferral elections for such Plan Year.
          3.1.2 Except as provided in Subsections 3.1.3 and 3.1.5, each
Participant’s election under Subsection 3.1.1 to make Compensation Deferrals for
a Plan Year, to change his Compensation Deferral election for a Plan Year, or to
cancel his existing Compensation Deferral election for a Plan Year must be made
on or before the Election Date for such Plan Year and in the manner and within
the time period required by the Committee. A Participant’s election to make,
change, or cancel Compensation Deferrals for a Plan Year will become effective
as of the first day of such Plan Year.
          3.1.3 If an Eligible Employee initially becomes eligible to
participate in the Plan pursuant to Section 2.1 on or after the first day of a
Plan Year, such Eligible Employee may elect to make Compensation Deferrals under
Subsection 3.1.1 for the remainder of the Plan Year if such Eligible Employee
properly completes the election procedures required by the Committee within
30 days after such Eligible Employee first becomes so eligible. Such
Compensation Deferral election will become effective as of the first day of the
first administratively practicable payroll period coincident with or next
following the proper and timely completion of such election procedures. An
election made pursuant to this Subsection 3.1.3 will apply only to Base Salary
and Bonus payable solely for services performed during the Plan Year after the
proper and timely completion of such election procedures. An Eligible Employee
will not be considered to be initially eligible for purposes of making the
election under this Subsection 3.1.3 if such Eligible Employee was eligible to
participate in the Plan (or in any other nonqualified deferred compensation
account balance plan maintained by the Employer or a Related Company) at any
time during the 24-month period ending on the dale such Eligible Employee
becomes eligible to participate in the Plan pursuant to Section 2.1.

-6-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Deferrals and Credits
Amended and Restated: January 1, 2008    

          3.1.4 Except as provided Subsection 3.1.5, a Participant’s
Compensation Deferral election for a Plan Year (including an election not to
make Compensation Deferrals for such Plan Year) will be irrevocable for the
entire Plan Year (or remainder of the Plan Year, as applicable) even if a
Participant terminates participation in the Plan pursuant to Subsection 2.3.1
(other than by reason of the Plan termination) during such Plan Year. In
addition, a Participant’s Base Salary Compensation Deferral election for a Plan
Year (including an election not to make Base Salary Compensation Deferrals for
such Plan Year) will remain in effect for all succeeding Plan Years until
changed or revoked by such Participant by making a new Compensation Deferral
election in accordance with Subsections 3.1.1 and 3.1.2; provided, however, that
a Base Salary Compensation Deferral election of a Participant who terminates
participation in the Plan during a Plan Year will expire automatically at the
end of such Plan Year and will not carry over to any succeeding Plan Year. A
Participant’s Bonus Compensation Deferral election will expire at the end of
each Plan Year, and a Participant must make a new Compensation Deferral election
with respect to his or her Bonus each Plan Year in accordance with Subsections
3.1.1 and 3.1.2 in order to defer his or her Bonus for such Plan Year.
          3.1.5 Subsection 3.1.4 notwithstanding, upon application by the
Participant, if the Committee determines that the Participant has suffered an
Unforeseeable Financial Emergency or has taken a hardship distribution under the
Employer’s 401(k) plan pursuant to Treas. Reg. § 1.401(k)-1(d)(3), the
Participant’s Compensation Deferral election then in effect will be canceled
prospectively as soon as administratively practicable after such determination.
If the Participant’s Compensation Deferral election is so canceled, the
Participant may not again elect to make Compensation Deferrals until the first
day of any Plan Year following the effective date of such cancellation (and only
then by making a new Compensation Deferral election in accordance with
Subsections 3.1.1 and 3.1.2).
          3.1.6 Each Participant’s Compensation Deferral election will be
effected by deductions from such Participant’s Compensation as follows: (1) a
Participant’s Base Salary Compensation Deferrals for a Plan Year (or portion of
the Plan Year, if applicable) will be deducted from such Participant’s Base
Salary each pay period during such Plan Year and (2) a Participant’s Bonus
Compensation Deferrals for a Plan Year (or portion of the Plan Year, if
applicable) will be deducted from such Participant’s Bonus when the Bonus for
which such election was made would otherwise be paid.
     3.2 Employer Credits. As of any date or dates selected by the Employer, the
Employer in its discretion may credit a Participant with Employer Credits. The
amount of any Employer Credits for any Participant will be an amount, if any,
that the Employer in its discretion determines. Employer Credits may be made on
behalf of one or some Participants and not others, and such credits may vary in
amount among individual Participants. Employer Credits may be made at any time
during the Plan Year.

-7-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Establishment and
Maintenance of Accounts Amended and Restated: January 1, 2008    

IV.
Establishment and Maintenance of Accounts
     4.1 Establishment of Plan Year Accounts. As of the first day of each Plan
Year (or any later date during such Plan Year on which a Participant first
commences participation in the Plan), a Compensation Deferral Account and an
Employer Credits Account will be established for each Participant.
     4.2 Selection of Deferred Payment Date for Each Plan Year’s Accounts.
          4.2.1 Each Participant must select, at the time the Participant elects
Compensation Deferrals for a Plan Year, a Deferred Payment Date for the amounts
credited to his or her Compensation Deferral Account for that Plan Year. The
Deferred Payment Date for a Plan Year may be any date that is at least three
years after the first day of such Plan Year. The Deferred Payment Date for a
Participant’s Employer Credits Account for a Plan Year will be the same date the
Participant elects for his or her Compensation Deferral Account for the Plan
Year. If a Participant fails to designate a Deferred Payment Date for his or her
Compensation Deferral Account for a Plan Year (or if the Participant does not
elect to make Compensation Deferrals for such Plan Year), the Deferred Payment
Date for such Participant’s Compensation Deferral Account (and for his or her
Employer Credits Account) for such Plan Year will be the date of such
Participant’s Termination of Employment.
          4.2.2 A Participant may elect at any time a change of the existing
Deferred Payment Date for his or her Accounts for a Plan Year subject to the
following conditions: (1) the new Deferred Payment Date must apply to all of the
Participant’s Accounts for such Plan Year and (2) the new Deferred Payment Date
must be (i) a date that is at least five years after the existing Deferred
Payment Date, (ii) communicated in writing to the Committee within the time
period and on the form required by the Committee, (iii) requested by the
Participant at least one year prior to the existing Deferred Payment Date, and
(iv) approved by the Committee. The preceding notwithstanding, a Participant who
has begun to receive a distribution of his or her Account(s) for a Plan Year in
installments may not change the Deferred Payment Date with respect to such
Account(s). A change to a Deferred Payment Date elected under this Subsection
4.2.2 will not take effect until 12 months after the date on which such election
is so made.
     4.3 Selection of Form of Benefit Payment for Each Plan Year’s Accounts.
          4.3.1 Each Participant must elect, at the time the Participant elects
Compensation Deferrals for a Plan Year, one of the following forms of payment
for all amounts credited to his or her Accounts for that Plan Year:
          (1) A single lump sum cash payment.
          (2) Annual installment cash payments for a term certain for a number
of years, not to exceed ten, payable to such Participant and, in the event of
such Participant’s death prior to the end of such term certain, the remainder of
such Participant’s benefit to the Participant’s beneficiary designated in
accordance with Section 7.5 in a single lump sum cash payment. Each such annual
installment will be calculated by multiplying the remaining amounts in the
Accounts to be distributed under such installment election by a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installment payments to be made under such installment election.

-8-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Establishment and
Maintenance of Accounts Amended and Restated: January 1, 2008    

          (3) Quarterly installment cash payments for a term certain for a
number of years, not to exceed ten, payable to such Participant and, in the
event of such Participant’s death prior to the end of such term certain, the
remainder of such Participant’s benefit to the Participant’s beneficiary
designated in accordance with Section 7.5 in a single lump sum cash payment.
Each such quarterly installment will be calculated by multiplying the remaining
amounts in the Accounts to be distributed under such installment election by a
fraction, the numerator of which is one and the denominator of which is the
number of remaining installment payments to be made under such installment
election.
The Participant must elect the same form of benefit for all his or her Accounts
for such Plan Year. If a Participant fails to elect the form in which his or her
Accounts for a Plan Year are to be paid (or if the Participant does not elect to
make Compensation Deferrals for such Plan Year), such Participant will be deemed
to have elected to have all his or her Accounts for such Plan Year paid in the
form of a single lump sum payment. Any election (or deemed election) of benefit
form for a Participant’s Accounts for a Plan Year will be irrevocable by the
Participant, except that the Participant may elect a change of the form of
benefit payment in effect for an Account if, and at the same time and under the
same conditions, the Participant has a right to change his or her Deferred
Payment Date for such Account in accordance with Subsection 4.2.2.
          4.3.2 The preceding Subsections notwithstanding, in the event of the
death of the Participant, all the Accounts of such deceased Participant will be
paid in a single lump sum cash payment notwithstanding any alternative form of
payment otherwise in effect for any such Account.
          4.3.3 The preceding Subsections notwithstanding, in the discretion of
the Committee, a Participant’s Accounts for a Plan Year may be distributed in a
single lump sum cash payment notwithstanding any alternative form of payment
otherwise in effect for any such Account if (1) on the date of the Section 7.2
event triggering payment of such Account(s), the total value of such Account(s)
(when combined with all Accounts under the Plan and all accounts under all other
agreements, methods, programs, or arrangements with respect to which deferrals
of compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treas. Reg. § 1.409A-1(c)(2)) is less than the
maximum elective deferral amount for the calendar year coincident with such Plan
Year under section 402(g) of the Code and (2) the payment results in the
termination and liquidation of the entirety of the Participant’s interest in the
total amounts described in the preceding clause (1).
     4.4 Debiting and Crediting of Accounts. Each Plan Year the Accounts
established for each Participant will be debited and credited as follows:
          4.4.1 A Participant’s Compensation Deferral Account established for
such Plan Year will be credited with the Compensation Deferrals elected by such
Participant under Section 3.1 for that Plan Year as soon as administratively
practicable after the amounts are deducted from the Participant’s Base Salary or
Bonus, as applicable.
          4.4.2 A Participant’s Employer Credits Account established for such
Plan Year will be credited with the Employer Credits, if any, allocated on
behalf of such Participant under Section 3.2 for that Plan Year as soon as
administratively practicable after the amounts are so credited.
          4.4.3 All the Accounts of a Participant will be valued and credited
with earnings and losses allocated pursuant to Section 6.3 each Valuation Date.

-9-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Establishment and
Maintenance of Accounts
Amended and Restated: January 1, 2008    

          4.4.4 Each Account of a Participant will be debited for any and all
distributions and deductions made from such Account pursuant to Article VII,
Article VIII, or Section 12.3, 12.5, or 12.6 as of the date any such
distribution or deduction is made from any such Account.
     4.5 Statement_of_Accounts. Each Participant will receive, at least
annually, a statement setting forth (1) the debits and credits to such
Participant’s Accounts during the statement period, (2) the balance of such
Participant’s Accounts as of the last day of the statement period, and (3) the
Participant’s Vested Interest in each such Account as of the last day of the
statement period.

-10-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Vesting of Accounts Amended
and Restated: January 1, 2008    

V.
Vesting of Accounts
     5.1 Vesting of Base Salary Deferral Accounts and Bonus Deferral Accounts.
Each Participant will have a 100% Vested Interest in his or her Compensation
Deferral Accounts at all times.
     5.2 Vesting of Employer Credits Accounts. Subject to Sections 5.3 and 7.6
each Participant will acquire a Vested Interest in his or her Employer Credits
Account for a Plan Year under the vesting schedule, if any, designated by the
Employer at the time the Employer Credits are allocated to such Participant’s
Employer Credits Account. If no vesting schedule is designated by the Employer
at the time the Employer Credits are credited to a Participant’s Employer
Credits Account, such Participant will, subject to Section 5.3, have a 100%
Vested Interest in such Employer Credits Account.
     5.3 Forfeitures.
          5.3.1 Section 5.2 notwithstanding, in the event the Committee
determines that a Participant’s employment with the Employer is terminated for
Cause (notwithstanding that Cause may not be cited by the Employer as a reason
for such termination), such Participant will have a 0% Vested Interest in lieu
of any other Vested Interest in his or her Employer Credits Accounts effective
immediately prior to the date of such termination.
          5.3.2 If a Participant terminates employment with the Employer and its
Related Companies with a Vested Interest in any Account that is less than 100%,
the nonvested portion of such Account will be forfeited to the Employer as of
the date of such termination.

-11-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Investment of Accounts
Amended and Restated: January 1, 2008    

VI.
Investment of Accounts
     6.1 Investment Funds. The Committee will from time to time select, add,
and/or delete investment funds for purposes of the deemed investment of
Participants’ Accounts under Section 6.2.
     6.2 Deemed Investment of Accounts.
          6.2.1 The Committee will designate in which of the available
investment fund or funds each Participant’s Accounts are deemed to be invested
for purposes of calculating the earnings and losses to be allocated pursuant to
Section 6.3, except that the Committee may, in its discretion, permit one or
more Participants to direct the deemed investment of all or any portion of their
Accounts in accordance with Subsection 6.2.2 for such purpose.
          6.2.2 if the Committee permits a Participant to direct the deemed
investment of his or her Account(s) for purposes of calculating the earnings and
losses to be allocated pursuant to Section 6.3, such Participant may designate,
in accordance with the procedures established from time to time by the
Committee, the manner in which the amounts allocated to such Accounts will be
deemed to be invested from among the investment funds made available from time
to time for such purpose by the Committee. In the event the Committee permits a
Participant to select the investment funds for the deemed investment of his or
her Account(s) and such Participant fails to designate an investment fund for
all or part of those Accounts, the portions of such Account(s) that were not
directed into an investment fund by the Participant will be deemed to be
invested in the investment fund or funds designated by the Committee from time
to time. Such Participant may change such investment designation in accordance
with rules and procedures established by the Committee from time to time.
     6.3 Allocation of Earnings/Losses. As of each Valuation Date, each Account
will be valued and credited with earnings and losses. Such allocation will equal
the earnings and/or losses that would be credited to each such Account if such
Account were actually invested in the investment funds in which such Account is
deemed to be invested under Section 6.2. Administrative expenses incident to the
administration of the Plan may be allocated to Participants’ Accounts on any
basis deemed appropriate by the Committee and taken into account in calculating
such earnings and losses.

-12-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Payment of Plan Benefits
Amended and Restated: January 1, 2008    

VII.
Payment of Plan Benefits
     7.1 Plan Benefit. A Participant’s “benefit” is the value of such
Participant’s Account or Accounts (determined as of the Valuation Date
immediately preceding payment of any such Account or Accounts) multiplied by
such Participant’s Vested Interest (determined as of the date of the Section 7.2
event triggering payment of the Participant’s benefit) in such Account(s).
     7.2 Events Triggering Payment of Benefit. Payment of a Participant’s
benefit from his or her Account or Accounts, as applicable, is triggered by the
earliest to occur of the following events:
     (1) The Participant’s Termination of Employment (for all Accounts of the
Participant);
     (2) The death of the Participant (for all Accounts of the Participant); or
     (3) The occurrence of the Deferred Payment Date (for the particular
Account(s) of the Participant to which the Deferred Payment Date applies).
     7.3 Time and Form of Payment of Benefit.
          7.3.1 A Participant’s benefit from his or her Account(s) will be made
or commence as soon as administratively practicable following the Section 7.2
event triggering payment of such benefit but in no event later than 21/2 months
after the occurrence of such event. The preceding notwithstanding, if and to the
extent required by section 409A of the Code, a Participant who is a “specified
employee” (within the meaning of Treas. Reg. § 1.409A-1 (i)) may not receive a
payment from the Plan on account of a Termination of Employment earlier than six
months from the date of such termination.
          7.3.2 The Participant’s benefit from an Account will be paid in the
form in effect for such Account pursuant to Section 4.3.
     7.4 Payee of Benefits. The Participant’s Plan benefit will be paid to the
Participant, unless the Section 7.2 triggering event is the death of the
Participant or the Participant dies prior to receipt of his or her full benefit,
in which case the Participant’s Plan benefit (or remainder of such benefit, if
applicable) will be paid to the Participant’s beneficiary designated in
accordance with Section 7.5.
     7.5 Designation of Beneficiaries.
          7.5.1 Each Participant will have the right to designate the
beneficiary or beneficiaries to receive payment of the Participant’s Plan
benefit in the event of such Participant’s death. Each such designation must be
made by the Participant completing and executing the beneficiary designation
form prescribed by the Committee and filing such form with the Committee during
such Participant’s lifetime. Any such beneficiary designation may be changed by
the Participant at any time by executing and filing with the Committee a new
beneficiary designation form during such Participant’s lifetime,
          7.5.2 If, at the time of the death of the Participant, no beneficiary
designation is on file with the Committee, or if such beneficiary designation is
not valid or effective for any reason as determined by the Committee, then the
designated beneficiary or beneficiaries of such Participant will be such
Participant’s executor or administrator acting on behalf of such Participant’s
estate or, if there is no administration of such Participant’s estate, the
Participant’s heirs at law.

-13-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Payment of Plan Benefits
Amended and Restated: January 1, 2008    

     7.6 Unclaimed Benefits. In the case of a Plan benefit payable to or on
behalf of a Participant, if after a reasonable search the Committee is unable to
locate the Participant or beneficiary to whom such benefit is payable, upon the
Committee’s determination thereof, such benefit will be forfeited to the
Employer. Notwithstanding the foregoing, if subsequent to any such forfeiture
the Participant or beneficiary to whom such benefit is payable makes a valid
claim for such benefit within a reasonable (as determined by and in the
discretion of the Committee) period of time following the date such Plan benefit
became payable, such forfeited benefit will be payable pursuant to the Plan
provisions.
     7.7 Minors or Incapacitated Persons. If a Participant or beneficiary
entitled to receive a Plan benefit is a minor, is determined by the Committee in
its discretion to be incompetent, or is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for a
benefit provided under the Plan, the Committee may pay such benefit to the duly
appointed guardian or conservator of such Participant or beneficiary for the
account of such Participant or beneficiary. If no guardian or conservator has
been appointed for such Participant or beneficiary, the Committee may pay such
benefit to any third party who is determined by the Committee, in its sole
discretion, to be authorized to receive such benefit for the account of such
Participant or beneficiary. Such payment will operate as a full discharge of all
liabilities and obligations of the Committee, the Employer, the Compensation
Committee, the Board, and any fiduciary of the Plan with respect to such
benefit.

-14-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Withdrawals and Loans
Amended and Restated: January 1, 2008    

VIII.
Withdrawals and Loans
     8.1 Early Withdrawals.
          8.1.1 Except as provided in Subsection 8.1.2, a Participant is not
permitted to make withdrawals from any Account prior to the Participant’s
entitlement to a distribution of such Account in accordance with Article VII.
          8.1.2 In the event that the Committee, upon written petition of the
Participant, determines in its sole discretion that the Participant has suffered
an Unforeseeable Financial Emergency, the Participant will be entitled to
withdraw from his or her Accounts an amount not to exceed the lesser of (1) the
amount determined by the Committee to be necessary to meet the Participant’s
needs created by the Unforeseeable Financial Emergency (which may include
amounts necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution) or (2) the then total
value of the Participant’s Vested Interest in such Account(s). If approved by
the Committee, such withdrawal will be paid in a single lump sum payment as soon
as administratively practicable after the Committee has made its determination
that an Unforeseeable Financial Emergency exists and of the permissible amount
of such withdrawal but in no event later than 21/2 months after such
determination.
          8.1.3 If the Participant makes a withdrawal under Subsection 8.1.2,
the Participant’s Compensation Deferral elections will immediately cease, and
the Participant may not again elect to make Compensation Deferrals until the
first day of any Plan Year following such withdrawal (and only then by making a
new Compensation Deferral election in accordance with Subsections 3.1.1 and
3.1.2).
     8.2 No Loans. Participants are not, at any time, permitted to borrow
amounts from their Accounts.

-15-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Administration of Plan
Amended and Restated: January 1, 2008    

IX.
Administration of Plan
     9.1 The_Committee.
          9.1.1 The general administration of the Plan will be vested in the
Committee, which will be the “administrator” of the Plan for purposes of ER1SA.
          9.1.2 The Board or the Compensation Committee, in its discretion, may
constitute the Committee and appoint its membership, which will consist of one
or more members. Each member of the Committee will serve until he or she
resigns, dies, or is removed by the Board or the Compensation Committee. At any
time during his or her term of office, a member of the Committee may resign by
giving written notice to the Board or the Compensation Committee and the
Committee, such resignation to become effective upon the appointment of a
substitute member or, if earlier, the lapse of 30 days after such notice is
given as herein provided. At any time during his or her term of office, and for
any reason, a member of the Committee may be removed by the Board or the
Compensation Committee with or without cause, and the Board or the Compensation
Committee may, in its discretion, fill any vacancy that may result therefrom.
Any member of the Committee who is an Employee or a member of the Board will
automatically cease to be a member of the Committee as of the date he or she
ceases to be either an Employee or a member of the Board.
          9.1.3 No member of the Committee will have any right to vote or decide
upon any matter relating solely to himself or herself under the Plan or to vote
in any case in which his or her individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and a majority of the remaining members cannot agree, the
Board or the Compensation Committee will appoint a temporary substitute member
to exercise all the powers of the disqualified member concerning the matter in
which he or she is disqualified.
     9.2 Committee Powers and Duties. The Committee will administer and enforce
the Plan according to the terms and provisions hereof and, except as otherwise
provided in the Plan, will have all powers necessary to accomplish these
purposes, including, but not by way of limitation, all powers specifically
granted it under the Plan and the complete and absolute discretion to construe
all provisions of the Plan and make all factual determinations and, in addition,
the right, power, authority, and duty, in its sole and absolute discretion:
     (1) To make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;
     (2) To construe all terms, provisions, conditions, and limitations of the
Plan;
     (3) To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it will deem in its discretion expedient to effectuate the purposes of the Plan;
     (4) To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;
     (5) To determine all questions relating to eligibility;

-16-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Administration of Plan
Amended and Restated: January 1, 2008    

     (6) To determine whether and when there has been a termination of a
Participant’s employment with the Employer, and the reason for such termination;
and
     (7) To make a determination as to the right of any person to a benefit
under the Plan and to prescribe procedures to be followed by distributees in
obtaining benefits hereunder.
     9.3 Claims Review.
          9.3.1 In the event an individual (1) does not receive a benefit but
believes he or she is entitled to one or (2) receives a benefit but believes he
or she is entitled to a greater amount, such individual may file with the
Committee a written claim for such benefit, which claim must be filed within
60 days of either the date upon which the individual received a benefit that he
or she felt was insufficient or, if later, the date upon which occurred the
event that he or she believes entitled him or her to a benefit. In connection
with the submission of such claim, the individual may examine the Plan and any
other relevant documents relating to the claim and may submit written comments
relative to the claim to the Committee coincident with the filing of the claim,
and the Committee may require additional information to be furnished in
connection with such claim.
          9.3.2 In any case in which a claim for Plan benefits of a Participant
or his or her beneficiary is denied or modified, the Committee will furnish
written notice to the Participant, beneficiary, or representative of the
Participant or his or her beneficiary (the “claimant”) within 90 days after such
claim is filed with the Committee; provided, however, that if the need for
additional information relating to such claim necessitates an extension of the
90-day period, the claimant will be informed in writing prior to the end of the
initial 90-day period of the need for an extension of time, and written notice
of the disposition of such claim will be provided to the claimant within
180 days after the date the claim is filed with the Committee. The extension
notice will indicate the special circumstances requiring the extension of time
and the date by which a decision will be made. If the extension is due to the
claimant’s failure to submit information necessary to review the claim, the
notice of extension will afford the claimant 45 days to provide the required
information, and the Committee’s deadline to provide notice of the claim’s
disposition will be tolled from the date the Committee sends the notice of
extension to the earlier of (1) the date the Committee receives the requested
information or (2) the expiration of the 45-day period afforded to the claimant
to provide the requested information. If the claimant fails to provide the
requested information by the expiration of such 45-day period, the benefit
determination will be made without regard to the requested information.
          9.3.3 The notice of a claim’s disposition provided to the claimant
will contain the following:
          (1) The specific reason or reasons for the denial or modification;
          (2) Specific reference to pertinent Plan provisions on which the
denial or modification is based;
          (3) A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
          (4) An explanation of how the claimant may perfect his or her claim
and obtain a full and fair review of such denial or modification pursuant to
Subsection 9.3.4,

-17-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Administration of Plan
Amended and Restated: January 1, 2008    

including the time limits applicable to such review, and a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review.
          9.3.4 In the event a claim for benefits is denied or modified, if the
claimant desires to have such denial or modification reviewed, the claimant
must, within 60 days following receipt of the notice of such denial or
modification, submit a written request for a review to the Committee. A claimant
will be provided, upon request and free of charge, access to and copies of all
documents, records, and other information relevant to the claim for benefits,
which consists of: (1) documents, records, or other information relied upon for
the benefit determination, (2) documents, records, or other information
submitted, considered, or generated without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, and (3) documents, records, or other information that
demonstrates compliance with the standard claims procedure. A claimant will be
entitled to submit written comments, documents, records, and other information
relating to the claim for benefits. The review will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
          9.3.5 Within 60 days following a request for a review submitted in
accordance with Subsection 9.3.4, the Committee will, after providing a full and
fair review, render its final decision in writing to the claimant. The written
decision will: (1) state specific reasons for such decision, (2) provide
specific reference to the specific plan provisions on which the decision is
based, (3) inform the claimant that he or she is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claim for benefits, which
consists of: (i) documents, records, or other information relied upon for the
benefit determination, (ii) documents, records, or other information submitted,
considered, or generated without regard to whether such document, record, or
other information was relied upon in making the benefit determination, and
(iii) documents, records, or other information that demonstrates compliance with
the standard claims procedure, and (4) inform the claimant of his or her right
to bring an action under section 502(a) of ERISA. If special circumstances
require an extension of such 60-day period, the Committee’s decision will be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. If such an extension of time for review is required, written
notice of the extension will be furnished to the claimant prior to the
commencement of the extension period, indicating the special circumstances
requiring an extension of time and the date by which the determination will be
made. If the extension is required due to the claimant’s failure to submit
information necessary to review the claim, the extension notice will afford the
claimant 45 days to provide the required information, and the Committee’s
deadline to provide notice of the benefit determination on review will be tolled
from the date the Committee sends the notice of extension to the earlier of
(I) the date the Committee receives the requested information or (II) the
expiration of the 45-day period afforded to the claimant to provide the
requested information. If the claimant fails to provide the requested
information by the expiration of such 45-day period, the benefit determination
will be made without regard to the requested information. The decision on review
by the Committee will be binding and conclusive upon all persons.
          9.3.6 Completion of the claims review procedures described in this
Section 9.3 will be a condition precedent to the commencement of any legal or
equitable action in connection with a claim for benefits under the Plan by a
Participant, a beneficiary, or any other person or entity claiming rights
through such Participant or beneficiary.
     9.4 Payment of Expenses. All expenses incident to the administration of the
Plan, including, but not limited to, legal, accounting, and administrative, will
be paid by the Employer. Expenses will be allocated among the Employers as
determined by the Committee in its discretion.

-18-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Administration of Plan
Amended and Restated: January 1, 2008    

     9.5 Indemnity. To the extent permitted by applicable law, the Employer will
indemnify and hold harmless each current and former member of the Committee and
each other current and former employee of the Employer or Related Company to
whom Plan administrative or fiduciary functions have been delegated by the
Committee or under the Plan against any and all expenses and liabilities arising
out of such individual’s administrative functions or fiduciary responsibilities
under or incident to the Plan, including any expenses and liabilities that are
caused by or result from an act or omission constituting the negligence of such
individual in the performance of such functions or responsibilities, but
excluding expenses and liabilities that are caused by or result from such
individual’s own gross negligence or willful misconduct. Expenses against which
such individual will be indemnified hereunder will include, without limitation,
the amounts of any settlement or judgment, costs, counsel fees, and related
charges reasonably incurred in connection with a claim asserted or a proceeding
brought or settlement thereof.

-19-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Amendment and Termination
of Plan Amended and Restated: January 1, 2008    

X.
Amendment and Termination of Plan
     10.1 Right to Amend Plan. Notwithstanding anything herein to the contrary,
the Company has the absolute and unconditional right to amend the Plan at any
time, in whole or in part, on behalf of the Company and each Participating
Company; provided, however, that no amendment may be made that would reduce the
amounts credited to a Participant’s Accounts in which such Participant has a
Vested Interest as of the date of adoption of such amendment except to the
extent such amounts could be reduced under the terms of the Plan prior to the
effective date of such amendment; and provided further, that all amendments to
the Plan must be in writing, signed by an authorized officer of the Company, and
approved by the Board or the Compensation Committee (which Board or Compensation
Committee action may be prior to the effective date of the amendment or
subsequent to the effective date of the amendment by ratification). Any oral
statements or representations made by the Employer, the Committee, or any other
individual or entity that alter, modify, amend, or are inconsistent with the
written terms of the Plan are invalid and unenforceable and may not be relied
upon by any Employee or by any other individual or entity.
     10.2 Right to Terminate Plan. Notwithstanding anything to the contrary, the
Company has the absolute and unconditional right to terminate the Plan at any
time on behalf of the Company and each Participating Company; provided, however,
that no termination will reduce the amounts credited to a Participant’s Accounts
in which such Participant has a Vested Interest as of the date of such
termination, except to the extent such benefit could be reduced under the terms
of the Plan prior to such termination; and provided further, that any
termination of the Plan must be effected in writing, signed by an authorized
officer of the Company, and approved by the Board or the Compensation Committee
(which Board or Compensation Committee action may be prior to the effective date
of the termination or subsequent to the effective date of the termination by
ratification).
     10.3 Effect of Amendment or Termination. In the event of an amendment to or
termination of the Plan as provided under this Article X, each Participant and
beneficiary will have no further rights, and the Employer will have no further
obligations, under the Plan except as provided under the terms of the Plan as so
amended or terminated. In the event of an amendment or a termination of the
Plan, no distribution of any Participant’s benefit will be made prior to the
time otherwise provided under the Plan unless the Plan is amended to provide for
earlier payment in connection with such amendment or termination and (1) such
accelerated distribution is not an acceleration of benefits under section 409A
of the Code or (2) such acceleration is covered by an exception to the
prohibition of acceleration under section 409A of the Code.

-20-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Participating Companies
Amended and Restated: January 1, 2008    

XI.
Participating Companies
     11.1 Designation of Participating Companies.
          11.1.1 The Company may designate any Related Company to participate in
the Plan as a “Participating Company” by written instrument delivered to the
Secretary of the Company, the Committee, and the designated Participating
Company. Such written instrument will specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan that apply to the Participating Company only, and will
become, as to such Participating Company and its employees, a part of the Plan.
Each Participating Company will be conclusively presumed to have consented to
its designation and to have agreed to be bound by the terms of the Plan and any
and all amendments thereto upon its submission of any information required by
the terms of or with respect to the Plan; provided, however, that the terms of
the Plan may be amended so as to increase the obligations of a Participating
Company only with the consent of such entity, which consent will be conclusively
presumed to have been given by such Participating Company upon its submission,
after receipt of notice of any such amendment, of any information required by
the terms of, or with respect to, the Plan.
          11.1.2 Except as modified by the Company in the written instrument
described in Subsection 11.1.1, the provisions of the Plan will be applicable
with respect to each Participating Company separately, and amounts payable
hereunder for or on behalf of a Participant will be paid by the Participating
Company that employs such Participant.
     11.2 Termination of Participating Company’s Participation.
          11.2.1 Any Participating Company, by appropriate action of its board
of directors or noncorporate counterpart, may terminate its participation in the
Plan by giving prior written notice of such termination to the Committee and the
Secretary of the Company. Moreover, the Company may, in its discretion,
terminate a Participating Company’s Plan participation at any time by giving
prior written notice to such Participating Company. In addition, a Participating
Company will cease participation in the Plan immediately and automatically upon
its no longer being a Related Company.
          11.2.2 Upon termination of a Participating Company’s participation in
the Plan, the Company will transfer to such Participating Company, as soon as
administratively practicable after such termination, sponsorship of the portion
of the Plan attributable to the participation of the employees of such
Participating Company.

-21-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Miscellaneous Amended and
Restated: January 1, 2008    

XII.
Miscellaneous
     12.1 Not Contract of Employment. The adoption and maintenance of the Plan
will not be deemed to be a contract between the Employer and any person or to be
consideration for the employment of any person. Nothing contained herein will be
deemed to give any person the right to be retained in the employ of the Employer
or to restrict the right of the Employer to discharge any person at any time,
nor will the Plan be deemed to give the Employer the right to require any person
to remain in the employ of the Employer or to restrict any person’s right to
terminate his or her employment at any time.
     12.2 Assignment Forbidden. The interest of a Participant or his or her
beneficiary or beneficiaries hereunder may not be sold, transferred, assigned,
or encumbered in any manner, either voluntarily or involuntarily, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same will be null and void, nor will the benefits hereunder be liable
for or subject to the debts, contracts, liabilities, engagements, or torts of
any person to whom such benefits or funds are payable, nor will they be an asset
in bankruptcy or subject to garnishment, attachment, or other legal or equitable
proceedings. The preceding notwithstanding, the Committee will comply with the
terms and provisions of an order that contains the elements of a “qualified
domestic relations order” as defined in section 206(d) of ERISA. The Committee
will establish a written qualified domestic relations order procedure, which, as
originally established and as amended from time to time, is incorporated by
reference into and made a part of the Plan, to determine the status of and
process orders in accordance with this Section 12.2.
     12.3 Withholding/Deductions. Notwithstanding any provision of the Plan to
the contrary, deductions will be made from each Account of a Participant or from
payments made from such Account for: (1) all applicable withholding and other
deductions required of the Employer under any applicable local, state, federal,
or foreign law; (2) any payment made pursuant to a “qualified domestic relations
order” under Section 12.2; and (3) the satisfaction of any debt of such
Participant owed to the Employer where such debt was incurred in the ordinary
course of the service relationship between the Participant and the Employer,
provided that any deduction under this clause (3) may not exceed $5,000 in any
single Plan Year and must be made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant,
notwithstanding in any such case that such deduction may be required and made
prior to the time a payment of such amounts would otherwise be payable under the
Plan. In addition, in the event the Plan fails to meet the requirements of
section 409A of the Code, a payment may be made from each affected Account in an
amount not to exceed the amount required to be included in income as a result of
such failure to comply with section 409A, notwithstanding that such payment may
be required and deducted from a Participant’s Account(s) prior to the time such
Account would otherwise be payable under the Plan. By participating in the Plan,
each Participant consents to all deductions under this Section 12.3.
     12.4 Unfunded Nature of Plan/Rabbi Trust. The Plan is intended to be
“unfunded” for purposes of the Code and ERISA. The Plan constitutes a mere
promise by the Employer to make benefit payments in the future. Plan benefits
herein provided are to be paid out of the Employer’s general assets, and
Participants will have the status of general unsecured creditors of the
Employer. The preceding sentences notwithstanding, the Company in its discretion
may establish a “rabbi trust” to assist the Employer in meeting its obligations
under the Plan. The Employer may transfer money or other property to the trustee
of such trust, and such trustee will pay Plan benefits to Participants and their
beneficiaries out of the trust assets unless otherwise paid by the Employer. In
such event, the Employer will remain the owner of all assets in the trust, and
the assets will be subject to the claims of the creditors of any Employer that
becomes insolvent. If a trust is established, no Participant or beneficiary will
have any preferred claim to, or any beneficial ownership interest in, any assets
of the trust.

-22-



--------------------------------------------------------------------------------



 



Activant Solutions Inc. Deferred Compensation Plan   Miscellaneous Amended and
Restated: January 1, 2008    

     12.5 Correction of Errors. Any contrary provisions of the Plan
notwithstanding, in the event the Plan (1) enrolls any individual in the Plan,
(2) pays a benefit claim under the Plan, (3) incurs a liability for failure to
so enroll or pay a benefit claim or for terminating enrollment, or (4) makes any
overpayment or erroneous payment to any individual or entity, in any case
because of a human or systems error or because of incorrect information provided
by, correct information failed to be provided by, fraud, misrepresentation, or
concealment of any relevant fact by any Participant, beneficiary, or other
individual, the Committee will be entitled to correct such error in any manner
it deems necessary or appropriate, including, without limitation, recovering
from such Participant, beneficiary, or other individual such benefit paid or the
amount of such liability incurred and any and all expenses incidental to or
necessary for such recovery. Human or systems error or omission will not alter a
Participant’s eligibility to participate in the Plan or affect in any way the
amount of a Participant’s or beneficiary’s benefit to which such Participant or
beneficiary is otherwise entitled under the terms of the Plan.
     12.6 Compliance with Section 409A of the Code. The Plan is intended to
comply with section 409A of the Code, and all provisions of the Plan are to be
interpreted in accordance with such intent. In the event the Committee
determines in its discretion that any provision of the Plan, when considered
individually or in connection with the terms of any other nonqualified deferred
compensation plan maintained by the Employer or any Related Company, violates
section 409A of the Code, such provision will not be effected but will instead
be interpreted and modified to comply with section 409A of the Code, and any
corrections of operation or administration necessary to comply with section 409A
of the Code will be implemented.
     Executed this 13th day of November 2007.

            Activant Solutions Inc.
      By:   /s/ Beth A. Taylor         Printed Name:  Beth Taylor             

886657_3 (October 19, 2007)

-23-



--------------------------------------------------------------------------------



 



First Amendment to
Activant Solutions Inc. Deferred Compensation Plan
(As Amended and Restated January 1, 2008)
     WHEREAS, Activant Solutions Inc. (the “Company”) has heretofore established
and currently maintains, on behalf of itself and its participating affiliates,
the Activant Solutions Inc. Deferred Compensation Plan (the “Plan”) for the
benefit of eligible employees of the Company and such participating affiliates;
and
     WHEREAS, pursuant to Section 10.1 of the Plan, the Company, subject to
approval by the Board of Directors of the Company (the “Board”) or the
Compensation Committee of the Board, has the right to amend the Plan from time
to time; and
     WHEREAS, the Company desires to amend the Plan to make certain changes to
comply with section 409A of the Internal Revenue Code;
     NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2009:
     1. The Plan is hereby amended by deleting Section 12.3 and substituting
therefor a new Section 12.3 to read as follows:
          “12.3 Withholding/Deductions.
          12.3.1 All benefit payments under the Plan will be subject to
applicable withholding and other deductions required of the Employer under any
applicable local, state, or federal law.
          12.3.2 Notwithstanding any provision of the Plan to the contrary, all
benefit accruals and payments provided for under the Plan will, as determined in
the discretion of the Committee, be subject to the following deductions and, if
applicable, payments to Participants notwithstanding in any such case that such
deduction or payment may be required and made prior to the time a payment would
otherwise be payable under the Plan:
          (1) For payments to pay (i) FICA tax imposed under section 3101,
3121(a), and/or 3121(v)(2) of the Code on compensation deferred under the Plan
and (ii) income tax at source on wages imposed under section 3401 of the Code
(or any corresponding withholding provisions of applicable local, state, or
foreign tax law) as a result of the payment of the FICA amount, and
(iii) additional income tax at source on wages attributable to the pyramiding
section 3401 wages and taxes; provided, however, that the total payment under
this Paragraph may not exceed the aggregate of the FICA and the income tax
withholding related to such FICA;
          (2) For payments resulting from a violation of section 409A of the
Code to the extent any such payment does not exceed the amount required to be
included in the Participant’s income as a result of such violation;
          (3) For payments made to comply with any qualified domestic relations
order as provided under Section 12.2;





--------------------------------------------------------------------------------



 



First Amendment to Deferred Compensation Plan
          (4) For payments of (i) local, state, or foreign tax obligations
arising from participation in the Plan that apply to an amount deferred under
the Plan before the amount is paid or made available to the Participant, but
only to the extent any such payment does not exceed the amount of such taxes due
as a result of participation in the Plan, (ii) the income tax at source on wages
imposed under section 3401 of the Code as a result of such payment, and/or
(iii) the additional income tax at source on wages imposed under section 3401 of
the Code attributable to such additional 3401 wages and taxes; provided that the
total payment under this Paragraph may not exceed the aggregate of the state,
local, and foreign tax amount and the income tax withholding related to such
state, local, and foreign tax amount; and/or
          (5) For any other payment permitted under section 409A of the Code.
          12.3.3 By participating in the Plan, each Participant consents to all
such deductions under this Section 12.3.”
     2. As amended hereby, the Plan is specifically ratified and reaffirmed.
     Executed this 18th day of December, 2008.

            Activant Solutions Inc.
      By:           Printed Name:                

1039732_2 (12/15/08)

-2-